the identity of the assailant was not an issue in this case. Therefore, the
                district court did not err in denying the petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                cc:   Hon. Elissa F. Cadish, District Judge
                      Roy Daniels Moraga
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A